EXHIBIT SUBSIDIARIES OF CEC ENTERTAINMENT, INC. Name of Subsidiary State or jurisdiction of incorporation or organization CEC Entertainment Holdings, LLC Nevada CEC Entertainment Concepts, L.P. Texas CEC Entertainment Canada, Inc. Canada SPT Distribution Company, Inc. Texas Chuck E. Cheese of Gaithersburg, Inc. Maryland Chuck E. Cheese of Glen Burnie, Inc. Maryland CEC of Hagerstown, Inc. Maryland Chuck E. Cheese of Waldorf, Inc. Maryland Showbiz of Laurel, Inc. Maryland BHC Acquisition Corporation Texas Hospitality Distribution Incorporated Texas CEC of Landover, Inc. Maryland SB Hospitality Corporation Texas
